Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                           Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claims 1-6 and 10-14 are rejected under 35 USC 103 (a) as being unpatentable over Okude et al. (US Pub. 2017/0326882) in view of Kuwabara et al. (US Pat. 6,969,161) and Kudo et al. (US Pub.2006/0284944). 

           Okude et al. disclose in Figures 3-5 a liquid refilling container for a liquid ejecting apparatus comprising:
            Regarding a pat of claim 1, a liquid tank (160) having:
 (i) a tank body (160) (Figure 9),
 (ii) a cylindrical adapter (164) provided on an inclined surface connecting an upper surface and a side surface of the tank body (160), and having an inner peripheral surface fittable to an outer peripheral surface of a nozzle (214) (Figure 9), and
a liquid storage bottle (200) for storing liquid (ink) to be replenished to the liquid tank (160), wherein the liquid storage bottle (200) includes:
         (i) a bottle body (201) (Figure 9),
        (ii) the nozzle (214), wherein the nozzle includes an ejection port (211) for ejecting a liquid (ink) stored in the bottle body (201) (Figures 14A-14C), and
       (iii) a slit valve (217) provided at the ejection port (211), wherein, in a case where the nozzle (214) of the liquid storage bottle (200) and the cylindrical adapter (164) of the liquid tank (160) are fitted to each other, one end of the needle (165) is inserted into the slit valve (217) so that the liquid storage bottle (200) is secured to the liquid tank (160) (Figures 14A-14C and 15A-15B, paragraph 0067).
           Regarding claim 5, wherein the cylindrical adapter (7 or 164) has a central axis perpendicular to the inclined surface (Figures 3-4, 9 and 14A-14C).
           Regarding claim 6, a positioning mechanism (162, 163) provided between the nozzle (214) and the cylindrical adapter (164) and for performing positioning of the nozzle (214) in a circumferential direction with respect to the cylindrical adapter (164) (Figures 9-10B).


           However, Okude et al. do not disclose a needle that penetrates into the tank body inside the cylindrical adapter, wherein one end of the needle is located outside the tank body and another end of the needle is located inside the tank body, and wherein the needle includes two fluid channels running parallel with each other in the needle, wherein the two fluid channels  include a first fluid channel and a second fluid channel, and an opening on one end side of the first fluid channel is located lower than an opening on one end side of the second fluid channel,
wherein an opening on the other end side of the second fluid channel is located higher than an opening on the other end side of the first fluid channel, wherein the needle extends from the one end of the needle to the other end of the needle along the central axis of the cylindrical adapter,
wherein the first fluid channel is configured such that an opening end face on the other end side of the first fluid channel is a horizontal plane and/or wherein the needle extends along the central axis of the cylindrical adapter on the one end of the needle, and in a vertical direction on the other end of the needle; and a slit valve provided at the ejection port and having a plurality of slits intersecting with each other.

          Kuwabara et al. disclose in Figures 16-17, 19A-19B and 25-27 an ink supply system comprising:

         Regarding a pat of claim 1,  (iii) a needle (P) penetrating into the tank body (125) inside the cylindrical adapter (11), wherein one end (74) of the needle (P) is located outside the tank body (125) and another end (73) of the needle (P) is located inside the tank body (125), and wherein the needle (P) includes two fluid channels (73, 74) running parallel with each other in the needle (P) (Figures 25 and 27).
         Regarding claim 2, wherein the two fluid channels (73, 74) include a first fluid channel (73) and a second fluid channel (74), and an opening on one end side (75) of the first fluid channel (73) is located lower than an opening on one end side of the second fluid channel (74) (Figures 26-27).
         Regarding claim 4, wherein an opening on the other end side of the second fluid channel (74) is located higher than an opening on the other end side (75) of the first fluid channel (73) (Figures 26-27).
         Regarding claims 10 and 14, wherein the needle (P) extends from the one end of the needle to the other end of the needle along the central axis of the cylindrical adapter (11) (Figure 25).
         Regarding claims 11-12, wherein the first fluid channel (73) is configured such that an opening end face on the other end side (75) of the first fluid channel (73) is a horizontal plane and/or wherein the needle extends along the central axis of the cylindrical adapter on the one end of the needle, and in a vertical direction on the other end of the needle (S) (Figures 19A-19B and 26-27).

          Regarding a pat of claim 1, Kudo et al. disclose in Figure 4 an ink cartridge (20) comprising a slit valve (31) provided at the ejection port (25M) and having a plurality of slits (31a) intersecting with each other (paragraph 0079).

          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kuwabara et al. and Kudo et al. in the Okude’s liquid refilling container for the purpose of stably supplying ink from an ink tank to an ink jet head of an inkjet printer.
 
          Regarding claim 3, Okude et al. in view of Kuwabara et al.  discloses the claimed 
invention except for “a flow-channel cross-sectional area of the first fluid channel is larger than a flow-channel cross-sectional area of the second fluid channel”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to change size of a flow-channel cross-sectional area of the first fluid channel is larger than a flow-channel cross-sectional area of the second fluid channel in Kuwabara et al.      , since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Further, one would have been motivated to scale the size of “a flow-channel cross-sectional area of the first fluid channel is larger than a flow-channel cross-sectional area of the second fluid channel” for the purpose of stably supplying ink from an ink tank to an ink jet head of an inkjet printer.
       
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 6,942,327; US Pub. 2006/0017787; US Pub. 2006/0164478; US Pub. 2018/0001650) cited in the PTO 892 form show an ink supply system which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
          
         Claims 7-8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a liquid replenishing system  a positioning mechanism that includes a first engaging portion formed in an outer peripheral surface of the nozzle, and a second engaging portion formed in an inner peripheral surface of the cylindrical adapter and engageable in a circumferential direction with the first engaging portion in the combination as claimed.

         Claim 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid replenishing system comprising a male screw that is formed in an outer peripheral surface of a nozzle, and a female screw to be screwed with the male screw is formed in an inner peripheral surface of a cylindrical adapter in the combination as claimed.

CONCLUSION

            Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-
2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic


/ANH T VO/Primary Examiner, Art Unit 2853